             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20 CV 53 MR WCM

UNITED STATES OF AMERICA,           )
                                    )
           Plaintiff,               )
                                    )
v.                                  )                         ORDER
                                    )
APPROXIMATELY $9,393.00 IN U.S.     )
CURRENCY seized from Blade Frierson )
on September 26, 2019 in Buncombe   )
County, North Carolina;             )
                                    )
APPROXIMATELY $24,484.00 IN U.S. )
CURRENCY seized from Blade Frierson )
on September 26, 2019 in Buncombe   )
County, North Carolina; and         )
                                    )
ONE 2019 TOYOTA TUNDRA              )
CREWMAX TRUCK,                      )
VIN 5TFHY5F16KX809215               )
                                    )
           Defendants,              )
                                    )
BLADE CHRISTIAN FRIERSON,           )
                                    )
           Claimant.                )
___________________________________ )

      This matter is before the Court upon a Motion to Extend Stay (the

“Motion to Extend,” Doc. 14) filed by claimant Blade Christian Frierson

(“Claimant”), which requests that the stay in this civil forfeiture proceeding be

extended pending the completion of a related criminal matter.

      On April 7, 2020, this Court entered an Order staying this action for 90



     Case 1:20-cv-00053-MR-WCM Document 15 Filed 04/06/21 Page 1 of 3
days based on Claimant’s description of numerous charges currently pending

against him in the General Court of Justice for the County of Buncombe, North

Carolina (the “State Charges”) and his assertion that the instant forfeiture

proceeding and the State Charges include allegations that Claimant was

operating a drug trafficking operation using the subject currency and vehicle.

See Doc. 6, ¶¶ 1(a)-(h), 2 & Doc. 7. The April 7, 2020 Order provided that after

the expiration of the 90-day period (which would expire on July 6, 2020), the

stay would automatically dissolve unless the Government or Claimant showed

by motion reasons why the stay should not be lifted. Doc. 7.

      On July 6, 2020, the Court granted Claimant’s first Motion to Extend

and extended the stay in this matter for a period of 90 days, through and

including October 5, 2020. Doc. 9.

      On September 30, 2020, the Court granted Claimant’s second Motion to

Extend and extended the stay through January 4, 2021. Doc. 11.

      On January 5, 2021, the Court granted Claimant’s third Motion to

Extend and extended the stay through April 5, 2021. Doc. 13.

      On April 2, 2021, Claimant filed the instant Motion to Extend. Doc. 14.

The Motion states that the related state criminal proceedings are still pending

a probable cause determination and that the next court date is scheduled for

June 8, 2021. Doc. 14 at 2. Claimant also states that he has consulted with

counsel for the Government, who does not oppose this motion. Id.



     Case 1:20-cv-00053-MR-WCM Document 15 Filed 04/06/21 Page 2 of 3
      The Court finds that a continuation of the stay of the proceedings is

warranted under these circumstances.

     Accordingly, the Motion to Extend Stay (Doc. 14) is GRANTED, and the

stay previously entered in this matter is EXTENDED for a period of 90 days,

through and including July 5, 2021. After the expiration of this extended

period, the stay shall automatically dissolve unless the Government or

Claimant show by motion reasons why the stay should not be lifted.

     It is so ordered.

                                       Signed: April 5, 2021




     Case 1:20-cv-00053-MR-WCM Document 15 Filed 04/06/21 Page 3 of 3
